*68The opinion of the court was delivered December 15,1853, by
Lewis, J.
— The great principle of the trial by jury is, that the court shall determine the law and the jury the facts.' Even in criminal eases, where the jury have a right to determine the law and the facts, “they are to do so under the direction of the court,” and with a single exception, the court have an undoubted right to grant a new trial where the verdict is against evidence or law. The only exception to the rule is, that where a defendant is acquitted in a criminal case, he shall not be put in jeopardy a second time for. the same offence. This principle, from the necessity of guarding the liberties of the people against the power of the government, has been so applied as to deprive the court of the power to grant a new trial in a criminal case where the verdict is in favor of the defendant. In all other cases, the supervision of the court, in directing the admission or rejection of evidence, in giving instructions to the jury on matters of law, and in setting aside the verdict where it' is contrary to the law or evidence, is an essential element in the trial by jury. These were the rights which belonged to that mode of trial, at the time when the Constitution of 1790 was adopted, and these rights are preserved in the provision in that instrument, that “ the trial by jury shall be as heretofore, and the right thereof remain inviolate.” It is no more in the power of the legislature to alter the essential nature of this trial, than it is to abolish it altogether. It is not only “to remain inviolate,” but “it is' to be as heretofore.” It follows that the Act of 8th December, 1804, authorizing the jury in cases of acquittal to “ determine by their verdict whether the county or the prosecutor, or the defendant or defendants, should pay the costs of prosecution,” cannot take away the common law supervision of the courts, which belongs to the trial by jury. The determination is to be made by “their verdict,” and the use of that term shows that the decision was intended by the legislature, to be subject to the rules of law which govern verdicts in general. A decision of a jury, contrary to the direction of the court, and not subject to its revision, is not a verdict. ' The jury have the power to name the prosecutor; but if they name one against whom there is not a particle of evidence; one who -was not the prosecutor, and who had no notice whatever of the proceedings, the injustice would be so monstrous, that it seems impossible to doubt, in regard to the power and the duty of the court to grant redress. So, if the jury should name as prosecutor, the justice who issued the warrant, the constable who executed it, or the District Attorney, who sent up the indictment, and prosecuted it, without any other evidence against them, except proof of the performance of their official duties, *69the demand for a prompt and efficient remedy would be equally imperative. No man can suppose for a moment, that the legislature intended to place it in the power of the jury to impose severe penalties upon public officers for the faithful performance of their duties. If a man, upon full proof of the defendant’s guilt of a most dangerous forgery of civil process, by means of which a judgment was unlawfully obtained, institutes a prosecution, and the only witness acquainted with the facts dies before the trial, and thereby the criminal escapes, it would be against law and evidence to order the prosecutor to pay the costs. We do not say that these are the facts of the case before us. It is not our duty to inquire into the facts which induced the court to decide that there was “nothing in the •testimony to show that the prosecutor behaved improperly,” and for that reason to set aside the verdict “ so far as costs are concerned.” It is sufficient for us to say that the court had a supervision over so much of the verdict as related to the costs, notwithstanding the acquittal. The preamble to the Act of 1804, shows that it was not intended to authorize the jury to punish innocent prosecutors, acting upon well founded grounds of belief, in preferring charges of a character which ought to be investigated. It was enacted expressly to prevent “restless and turbulent people” from “harassing the peaceable part of the community with trifling, unfounded or malicious prosecutions.” Where the prosecution is not “trifling,” but one of a grave character; where it is not “unfounded,” but founded upon probable cause existing at the time it was commenced, but afterwards fails by the death of material witnesses, and where there is no evidence of malice in the prosecution, it is the duty of the court to set aside the verdict against the prosecutor for the costs. In short, this is the duty of the court in all cases where “ there is nothing in the testimony to show that the prosecutor behaved improperly.” The court had a discretionary power over the subject, and it is clear that matters within the discretion of the court below, are not the subjects of review here.
It is no - answer to this argument, to say that the defendant will be deprived of his rights under the statute, if the action of the court below be sustained ; for he had no rights vested before sentence pronounced, and he has ample remedy, by action, against the prosecutor, if the prosecution was without probable cause. Nor is it a sufficient reason for imposing the costs upon an innocent person, that the witnesses for the prosecution may be without remedy for their fees. It is “better that ninety-nine guilty escape, than' that one innocent man should suffer;” it is surely better that each person should contribute the money, trouble, and expense which falls upon him *70in promoting the justice of the country, than that all the charges should be imposed unjustly upon one. The supposed hardship might be remedied, by a suitable construction of the law; but if not, it is no greater than has frequently happened under the same statute before; 4 S. & R. 541; 3 Penn. R. 365; 1 W. & S. 259; 7 W. 485; Bright. Sup. 1849, p. 188. These hardships cannot outweigh the principles of public policy, which require that prosecutions, founded upon probable cause, for of-fences which endanger the rights of the people, ought not to be discouraged, by intimidating officers or citizens, nor can they, weigh a feather in opposition to the maxim, “ Fiat justitia ruat coslum."
It is thought by some that the decision of the jury ought to be conclusive, right or wrong, whether made upon sufficient-' evidence and due notice, or without either, upon the ground that their decision is as likely to be correct as that to be pronounced by the court. We have no disposition to claim for' the court what does not properly belong to it, or to disparage the great merits of the jury. But it is surely not unreasonable to suppose that those who have devoted their lives to the study and the practice of the law, and who have been selected by the sovereign authority of the nation, for their wisdom, integrity and experience, are less liable to err than men drawn by lot, without especial reference to their qualifications, who may be, and generally are, unacquainted with the law, and whose necessary attention to other avocations prevents them from gaining any great experiénce in the business of administering justice. It would be as reasonable to expect judges to be good farmers, mechanics or physicians, as to expect persons of these pursuits to be learned and experienced jurists. The argument which excludes the supervision of the court in this case, would exclude it in all others. But the question is not an open one. It has been settled by the common law and by the Constitution. So that if we even concede to the jury a higher degree of integrity as men, and superior learning and experience as jurists, this does not authorize the courts to change the established rules of law, or to disregard the constitutional duties imposed upon them. While we should be careful to avoid the usurpation of powers not conferred, nothing can justify us in refusing to discharge the duties of a trust indisputably reposed by the people for their own protection.
Judgment affirmed.